Part III   DETAILED ACTION  

1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined.  Claims 1-20 are pending in this application. 

                                                   Double Patenting 
    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

2.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable 
over claims 1-16 of U.S. Patent No. 11,024,062. Although the claims at issue are not identical, they 
are not patentably distinct from each other because claims 1-20 of  the instant application are 
anticipated recited by the limitations of claims 1-16 of ‘062, such as a method implemented on at least 
one machine each of which has at least one processor and at least one storage device for evaluating 
image quality, the method comprising: obtaining an image; determining one or more sub-images of a 
region of interest by segmenting the image; and determining, based on the one or more sub-images 
of the region of interest, a quality index for the image are covered by claims 1 and 9 
of ‘062. Independent claims of the current application are broader in scope to claims of ‘062.
Although the conflicting claims are not identical, they are not patentably distinct from each 
other because features of independent claims of the current application are clearly covered by the 
limitaions of claims 1 and 9 of ‘062. It would have been obvious to one of ordinary skill in the art to 
combine the features of claims 1 and 9 of '062 to create the method as recited in the independent 
claims of the instant application, thereby creating an improve method, allowing the user to select the 
appropriate areas of an image to evaluate image quality.  

  With regard to claims 2-20 of the current claims, the limitations of independent claims are 
covered by the limitations of claims 1-16 of ‘062.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.    Claim(s) 1-4, 6, 8, 9,11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being 

anticipated by Seth et al. (2014/0227682), hereafter referred as Seth.

     With regard to claim 1, Seth teaches a method implemented on at least one machine each of which has at least one processor and at least one storage device for evaluating image quality (see fig. 2, abstract and p[0109), detect or evaluate abnormalities or quality), the method comprising: obtaining an image (reads on fig. 1, an image or slide is scanned for evaluation); determining one or more sub-images of a region of interest by segmenting the image (reads on fig. 1, by segment the scanned image); and determining, based on the one or more sub-images of the region of interest (see p[0031,0046 and 0048]), a quality index for the image (see [0162,0163]), wherein the quality index is associated with a regularity degree of the image (reads on table of pages 3 and 4,  p[0033,0034,0162 and 0163], claims 1 and 21) .

     With regard to claim 2, Seth further teaches wherein the image includes a plurality of elements, each element of the elements is a pixel or voxel, and each element has a gray level (see p[0053, 0057 or 0148]).
     With regard to claim 3, Seth further teaches determining, based on a maximum gray level of the plurality of elements, one or more thresholds for segmenting the image (see p[0019,0053, 0057 or 0148]); and determining the one or more sub-images of the region of interest by segmenting, based on the one or more thresholds, the image (see p[0019,0032,0037,0048]).
     With regard to claim 4, Seth further teaches designating the maximum gray level multiplied by one or more predetermined multiples as the one or more thresholds for segmenting the image (see p[0019,0032,0037,0048,0053, 0057 or 0148]).
    With regard to claim 6, Seth further further teaches wherein the region of interest one or more blood vessels (inherently reads on p[0036]).
    With regard to claim 8, Seth further teaches  wherein improving a resolution of the image using a two-dimensional image interpolation algorithm (inherently reads on p[0017,0036 or 0089]).
    With regard to claims 9 and 15-20, the limitations of claims 9 and 15-20 are covered by the limitations of claim 1 above.
    With regard to claim 11, Seth further teaches wherein the quality index is further associated with a sharpness degree of the image (inherently reads on p[0059,0064 and pages 3 and 4).17,0036 or 0089]).


4.  Claims 5,7,10 and 12-14 are objected to as being dependent upon a rejected base claim (as long as the double patenting rejection is overcome), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach or suggest the features of claims 5,7,10 and 12-14, in combination with the features of the independent claims.

5.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    Kano et al. (2017/0069105) teaches an OCT motion contrast data analysis apparatus.
 
5.   Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM.. The fax 

phone number for this group is (571) 273-8600.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

November 08, 2022